At the time of issuance of letters herein, there was a contest between William Balke, the present guardian, and one John Doscher, as to which of them should be appointed. The present guardian, in the course of the contest, answered Doscher’s application, offering that in the event that he, Balke, were appointed, he would maintain and educate the ward. Letters of guardianship were thereupon issued to Balke. The Court, in its then order of appointment, recited the offer as a ground or inducement for the issuance of letters to Balke, who entered upon his duties.
Balke now asks that an account be settled, wherein he has charged the ward various items of expense for board, schooling, and clothing.
The guardian’s claim for such allowances is resisted by the ward.
*70Held, that the quasi contract implied in the offer made by Balke at the time of the issuance of letters, which, possibly, was a serious inducement to the Court to appoint him in preference to Doscher, must be held to work an estoppel against him for any claim prefered by him for reimbursement of any of the items referred to, and the more so, that such offer is embodied in the order for issuance of letters. Such items are therefore disallowed.